Opinion,
Mr. Justice McCollum:
Railroad v. Berks Co., 6 Pa. 70, and East Penna. R. Co.’s Case, 1 Walk. 428, are decisive of the questions raised by this appeal. In the former, it was determined that shops owned and operated by a railroad company, for the construction and repair of its locomotives and cars, were taxable as real estate. In the latter, it was held that “ the machine shops, in which the locomotive engines of the road are repaired, the blacksmith shop, in which the smith work of the road is done, the carpenter shop, in which the passenger and freight cars used on the road are built and repaired, and the paint shop, in which new and repaired cars used on the road are painted,” are liable to municipal taxation. In the case last cited, Mr. Justice Shars■WOOD said: “ The rule which is to be extracted from the authorities on the subject of the liability of railroad companies to taxation for local purposes, is that it is only so much of their property as is indispensable to the construction of the road and fitting it for use that is exempt. It is not all which they can lawfully take or hold under their charters. It is not enough that it is a convenient possession affording facilities in conducting the business of the company, and enabling it to make profits.” The principle settled by these cases was applied in Erie Co. v. Transportation Co., 87 Pa. 434, and recognized in Allegheny Co. v. Diamond Market, 123 Pa. 169.
Railroad v. Berks Co., supra, has been cited with approval in a long line of cases on this subject, and its authority has not been questioned by any decision of this court. There is no conflict between it and Northampton Co. v. Navigation Co., 75 Pa. 461, or Penna. R. Co. v. Pittsburgh, 104 Pa. 522, 545. In the case last mentioned there is a dictum to the effect that the machine shops of a railroad company are exempt from municipal taxation; but this is plainly an inadvertence, because Railroad v. Berks Co., is cited to support it. In the same case our Brother Green, in a dissenting opinion, iefers approvingly to Railroad v. Berks Co., as drawing the distinction between such buildings and works as are necessary, and such as are only convenient to the exercise of the franchise. The decision *254in Northumberland Co. v. Railroad Co., 20 W. N. 381, was upon a case stated, in which it was agreed that the land and works in question were such as were ordinarily and properly pertinent to railroads, a part and portion of the public works of the corporation, essential and indispensably necessary for the proper performance and enjoyment of its • franchises, and for the exercise and due execution of its corporate rights and privileges, public functions, and duties. Thus, the agreement of the parties placed the property described in it within the principle of exemption established by the decisions. That it was not intended to overrule previous cases, or to take an advanced position on this question, is manifest from the language of this court in the brief opinion filed. The judgment of the lower court was affirmed upon the ground that it was sustained “ by a long and unbroken line of cases,” including Railroad v. Berks Co., which the appellant now claims was overruled by it. New York etc. R. Co. v. Sabin, 26 Pa. 242, is not an authority for the claim that machine shops and foundries of a railroad company are upon the same footing as respects exemption from taxation, as its depots and water stations, as that rests on special legislation, and turned on the construction of an act of assembly under which the company, a foreign corporation, was allowed to do business in this state.
Much stress is laid upon the learned master’s eleventh finding of fact. It is in these words : “ That these shops are all required to do the necessary repairs, required by the plaintiff in operating its railroads.” When this finding is read in the light of what precedes and follows it, the construction placed upon it by the appellant appears to be unwarranted. We think this finding is plainly referable to the testimony of Weaver, the master mechanic, and means, as claimed by the appellees, that the shops have no greater capacity than is required for the work the company has for them to do. It is probable that these shops are a “ convenient possession, affording facilities in conducting the business of the company, and enabling it to make profits; ” but they are not, under the well-considered decisions of this court, exempt from taxation for local purposes.
Decree affirmed, and appeal dismissed at the costs of the appellant.